                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-MC-141-MOC-DCK

 DUSTIN ZIMMERMAN,                                     )
                                                       )
                Petitioner,                            )
                                                       )
    v.                                                 )      ORDER
                                                       )
 PHILIPS NORTH AMERICA, LLC, et al.,                   )
                                                       )
                Respondents.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Jeffrey P. MacHarg, concerning Gerard M.

Donovan on September 15, 2020. Gerard M. Donovan seeks to appear as counsel pro hac vice for

Respondents Philips North America LLC, Philips Medical Systems Nederland B.V., Philips India

Ltd., Philips Medical Systems (Cleveland), Inc., Philips Medical System Technologies Ltd., and

Koninklijke Philips N.V. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Gerard M.

Donovan is hereby admitted pro hac vice to represent Respondents.

                                 Signed: September 15, 2020




     Case 3:20-mc-00141-MOC-DCK Document 13 Filed 09/15/20 Page 1 of 1
